Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawing
Drawing objection included in Office Action mailed on 04/15/2022 has been withdrawn per applicant’s amendment filed 07/08/2022.
35 USC § 112
35 USC § 112 rejections regarding Claims 4, 6, 8, 10 included in Office Action mailed on 04/15/2022 has been withdrawn per applicant’s amendment to the claim filed 07/08/2022.
35 USC § 103
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant argues:
that Grant is not enabling because there is no significant discussion of exactly how rotation of the shaft relative to the handle is achieved, on page 10 of the remarks;
The Examiner respectfully disagrees.
Para [0104] recites “detachable portion of the insertion section 14 may be coupled to the handle 12 by any of a variety of means including, but not limited to friction fit, snap fit, threaded coupling, bayonet mount, etc…”. In the embodiment of threaded coupling, the handle is rotatable relative to the shaft (or vice versa) which exhibit one way of establishing the rotational relationship between the shaft and the handle. 
The Applicant argues: the inner sheath mount 160 (159) is in no way a connector, but rather a barrier, enabling “…the passage of component from the handle 12 to the insertion section 14 conduit 157 ) represented in Fig.9 by line segments 155 and referred to as pass-through component). While also inhibiting infiltration of fluid from the conduit 157 into the interior space of the handle 12”, thus Grant does not disclose “interface portion…comprising a first connector element…connectable to a second connector element… to form a detachable, rotatable electrical and [[/or]] mechanical connection between the handle and the associated shaft”, on page 11 of the remark;
The Examiner respectfully disagrees.
The barrier element 159 which also referred to as an inner sheath mount 160 as seen in Fig.10 indeed comprises passageways through such as holes slits through which pass-through from the handle 12 to the conduit 157 of the insertion section 14, however, the barrier 159 encompass orifices 178 enabling passage of cable or wires from within the handle to the distal end of the endoscope 10 [0148] which enabling electrical and mechanical connection between the handle and the associated shaft, further, barrier element 159 is capable of performing the function of a connector (element that connects/link one component to another, in this case, mechanically connecting the handle and the shaft and enabling electrical connection between the handle and the). 
For the reasons above, the Examiner respectfully contends that Grant disclose limitation of “interface portion…comprising a first connector element…connectable to a second connector element… to form a detachable, rotatable electrical and [[/or]] mechanical connection between the handle and the associated shaft”.

The Applicant argues: the electrical connection assembly is arranged around an exterior of the interface portion, Grant does not teach (nor it in combination with Cabrera) any such connector creating a detachable rotatable electrical and mechanical connection nor does any combination teaches wherein the electrical connection assembly is arranged around an exterior of the interface portion, on page 12 of the remark;
The Examiner respectfully disagrees.
	As discussed above, Grant’s barrier serves as a connector element establishing detachable electrical and mechanical connection. Regarding electrical connection assembly arranged around an exterior of the interface portion, Grant’s electronic section 80 indicate at least one or a combination of electronics [0130] which includes electrical cables/bundle includes but not limited to cables connecting imager from the end of insertion 14 to image processing unit in the handle [140] [158-160], cable 250 which transmit power/provide electronic communications [0163] disposed around (e.g. along, near the present of) an exterior of the interface portion 30 Fig.13, [0163-165]. Thus Grant exhibit the limitation of “detachable rotatable electrical and mechanical connection” and “electrical connection assembly is arranged around an exterior of the interface portion”.  
The Applicant argues: “it should be recognized that Cabrera teaches that the rotation assembly is an element of the actuator assembly and not an element of the handle…”, and Cabrera does not suggest the configuration of the mechanical rotation stop recited on page 12-13 of the remark.
The Examiner respectfully disagrees.
On page 8 of the Office Action mailed on 04/15/2022, the Examiner elaborate the details of Cabrera’s surgical device to establish analogues and stated the advantage provided by Cabrera’s stop assembly, and since Cabrera positively recites a stop assembly and provides the benefit of including stop assembly to limit a degree of rotation, it would have been obvious at one of ordinary skill in the art to modify an rotatable medical apparatus, in this case, Grant’s, to include a stop assembly which includes a mechanical stop, on a rotatable device, either on an actuator assembly or handle, since it does not alter the function of the stop assembly which is limiting a degree of rotation of a rotatable apparatus. Further, it would be in the purview of one skill in the art to positioned the stop assembly in the desire location to achieve limiting a degree of rotation of a rotatable apparatus.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 rejected under 35 U.S.C. 103 as being unpatentable over Grant (US20140221749A1) in view of Cabrera (US 2018/0317921 A1).
Regarding claim 1, Grant teaches a handle for a video endoscope comprising a housing (16 Fig.3);
an interface portion (30 Fig.3);
an electrical connection assembly (electronic section 80 indicates at least one or a combination of electronics [0130], electrical cable/bundle connecting imager from the end of insertion section 14 to image processing unit in the handle [140] [0158]; example electrical component as seen in Fig.9 or [0284] Fig.61, power cable 432 in Fig.85 etc.); and
wherein the interface portion is rotatably supported relative to the housing ([0100]) and
wherein the interface portion comprises a first connector element at its distal end section (159 Fig.2, 9), the first connector element being connectable to a second connector element of an associated elongated shaft (detachable portion of insertion section 14 Fig.2, 9 [0103-104] [0140-142]) of the video endoscope to from a detachable, rotatable electrical and mechanical connection between the handle and the associated shaft ([0103-0104] [0140-142] the barrier 159 encompass orifices 178 enabling passage of cable or wires from within the handle to the distal end of the endoscope 10 [0148] which enabling electrical and mechanical connection between the handle and the associated shaft)

wherein the electrical connection assembly is arranged around (e.g. along, near the present of) an exterior of the interface portion (electronic section 80 indicate at least one or a combination of electronics [0130] which includes electrical cables/bundle includes but not limited to cables connecting imager from the end of insertion 14 to image processing unit in the handle [140] [158-160], cable 250 which transmit power/provide electronic communications [0163] disposed around (e.g. along, near the present of) an exterior of the interface portion 30 Fig.13, [0163-165]) forming an electrical connection to a stationary electric and/or electronic component of the handle [0119] [0100-104] [0140-142], Fig.3, 9,  
wherein the first connector element is electrically connected to the electrical connection assembly ([0103-0104] [0140-0142] Fig.9).
Grant discloses limitation stated above, however, does not explicitly disclose a mechanical rotation stop that limits a rotation of the interface portion relative to the housing.
Cabrera in the art of medical device, teaches surgical device including an adapter assembly 14 releasably coupled to the actuator assembly 12 [0039], wire hardness 40 establishing electrical connection for the electrical components to the processor of the handle [0039-0043], and a stop assembly that limits a degree of rotation of the adapter assembly in relation to the actuator assembly to prevent damage of the electrical communication (abstract, [0006-0007], [0038]).   
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Grant to include to include a stop assembly which includes a mechanical stop, as a rotation limiting mechanism to achieve limiting a degree of rotation of the interface portion relative to the housing, thus provides the advantage of limiting the rotation range (relative to interface portion and/or the connected shaft) of the rotatable device (abstract [0006] [0038]).
Regarding claim 2, Grant in view of Cabrera teaches limitation stated above, Cabrera further teaches the mechanical rotation stop (stop assembly) comprises a stop piece connected to the housing and a partial groove in an outer peripheral surface of the interface portion or vice versa a stop piece (Cabrera’s stop assembly includes a stop member 98 Fig.8 dispose on the inner housing 62) connected to the interface portion and a partial groove in an inner peripheral surface of the housing (partial groove defined by stop plate and wall 96 in Fig.8), wherein the stop piece is engageable with the partial groove [0049].  
Regarding claim 3, Grant in view of Cabrera teaches limitation stated above, Cabrera further teaches wherein the stop piece is formed by a nose piece (98) of the housing or the interface portion (inner rotation member relative to the rotation knob Fig.8).
Regarding claim 6, Grant in view of Cabrera teaches limitation stated above, Cabrera further teaches wherein an intermediate ring (70 Fig.8) is arranged freely rotatable between the interface portion and the housing (freely rotatable between the inner rotation portion relative to the rotation knob [0048-0052] Fig.8).


Claims 4, 8, 10 rejected under 35 U.S.C. 103 as being unpatentable over Grant, Cabrera, further in view of Azuma (EP3197146 A1). Citation of Azuma used herein refers to FOR English translation of EP3197146 A1 submitted by Applicant on 05/26/2021.
Regarding claim 4, Grant in view of Cabrera teaches limitation stated above, Cabrera further teaches wherein the partial groove comprises a length in a radial circumferential direction that at least a rotation of the interface portion in one rotation direction of less than approximately 360 degree (180) is enabled [0012] [0045-52], however, does not explicitly limits the degree of rotational direction of greater than approximately 340 degrees and less than approximately 360 degrees. 
Azuma in the art of medical observation device with a ring shape rotation limiting mechanism including a groove 62a comprises a length in a radial circumferential direction that at least a rotation of the interface portion in one rotation direction of approximately less than 360 degrees and approximately 340 degrees (Fig.22).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to includes a suitable alternative configuration of groove on a ring shape rotation limiting mechanism comprises a length in a radial circumferential direction that at least a rotation of the interface portion in one rotation direction of approximately less than 360 degrees and approximately greater than 340 degrees, as evidences in Azuma, because Applicant has not disclose that groove comprises a length in a radial circumferential direction that at least a rotation of the interface portion in one rotation direction of approximately less than 360 degrees and approximately greater than 340 degrees provides an advantage, is used for a particular purpose, or solves a stated problem, in fact, listed as an alternative embodiment (Applicant’s PG Pub [0041-42] recites “some embodiments may, for example, enable a rotational range in one rotational direction of approximately 340 degree”). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the groove comprise a length in a radial circumferential direction that at least a rotation of the interface portion in one rotation direction of approximately less than 360 degrees, or groove comprises a length in a radial circumferential direction that at least a rotation of the interface portion in one rotation direction of approximately less than 360 degrees and approximately greater than 340 degrees, because both groove perform the same function of providing space in a radial circumferential direction enabling the rotation of a rotational limiting mechanism.

Regarding claims 8, 10 Grant in view of Cabrera teaches limitation stated above, Cabrera further teaches the intermediate ring comprises a stud (70a or 70b) with a first end and a second end, and the stop surfaces 70a and 70b, and the first end of the stud is engageable with the partial groove of the interface portion (Fig.8) or the housing and the second end of the stud is engageable with the stop piece of the housing or the interface portion; however, does not explicitly disclose 
a stud with a first and second end exceeding in both radial directions over a cross section area of the intermediate ring,
a partitional wall of the outer peripheral surface of the interface portion or of the inner peripheral surface of the housing, that is free of the partial groove, is a rotatory engaging pieces for a first end or a second end of a stud such that at least a rotation of the interface portion in one rotational direction of greater than 360 degree and less than 720 is enabled.
Azuma in the art of medical observation device with a ring shape rotation limiting mechanism, which includes a stud 67 with a first end and a second end exceeding in both radial direction over a cross section area of an intermediate ring 66 shown in Fig.22, and a partitional wall (define by pin 70b engages in Fig.22) of an outer peripheral surface of an inner part 61 that is free of an partial groove, is a rotatory engaging piece of a first end or a second end of the stud (67a), that at least a rotation of the interface portion in one rotational direction of greater than 360 degrees and less than 720 degree is enabled  (pg.14 [0159]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Grant, Cabrera’s stop assembly to include the stud and partitional wall in a configuration such as that taught by Azuma, for improvement to yield a predictable result of increasing the range of rotation while maintain rotation limitation (MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795